DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e. claims 1-18 and 23-25) in the reply filed on 8/30/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 (line 9) and claim 7 (line 9) recite the limitation "the first control gate.” There is insufficient antecedent basis for this limitation in the claim.
	Claim 2 recites the limitation "the first support structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 3-6 and 8-11 are also rejected to for the same reasons as claims 1 and 7, as they are corresponding dependent claims and thus inherit the same deficiencies as that of claims 1 and 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9, 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hinoue (US 2021/0408025).
	In re claim 7, Hinoue, in Fig. 22A and corresponding text, teaches an apparatus comprising:
a substrate 8;
tiers 132/146 and 232/246 located one over another over the substrate 8, the tiers 132/146 and 232/246 including respective memory cells and control gates 146 and 246 for the memory cells, the control gates 146 and 246 including a control gate 146 closest to the substrate 8 than other control gates 246, the control gates 146 and 246 including respective portions that collectively form a staircase structure 200;
conductive contacts 86 (i.e. contact vias 86 act as the conductive contacts) contacting the control gates 146 and 246 at a location of the staircase structure, the conductive contacts having different lengths extending vertically from the substrate 8, the conductive contacts 86 including a conductive contact contacting the first control gate 146; and
support structures 20 (i.e. support pillar structures, [0123]) adjacent the conductive contacts 86 and electrically separated from the control gates 146 and 246 and the conductive contacts 86, the support structures having lengths extending vertically from the substrate 8 and extending through at least a portion of the control gates 146 and 246, the support structures 20 including a support structure closest to the conductive contact 20 (i.e. the support structure 20 in memory array region 100 wherein the support structure 20 directly contacts with the conductive contact 86) than other support structures (i.e. support structures 20 in the staircase region 200 are away from and not contact with the conductive contacts 86).
	Hinoue is silent to as to a width of the support structure being at least 345 nanometers.  One of the ordinary skill in the art, however, would have recognized that the selection of the width of the support structure 20 involves the arrangement of both the support structure 20 and the conductive contact 86 in both the staircase region 200 and the memory array region 100 within a limited area of the apparatus as shown in Fig. 22A.   Therefore, one of the ordinary skill in the art, before the effective filing date of claimed invention, would have been motivated to optimize the width of the support structure within the claimed range in conjunction of the width consideration of conductive contacts to successfully provide the semiconductor apparatus without the departing the spirt of Hinoue’s teachings ([0167]).  
	
    PNG
    media_image1.png
    597
    742
    media_image1.png
    Greyscale

	In re claim 8, the selection of the width of the support structure is obvious because it is a matter of determining optimum process condition by routine experimentation with a limited number of species.  In re Jones, 162 USPQ 224 (CCPA 1955)(the selection of optimum ranges within prior art general conditions is obvious) and In re Boesch, 205 USPQ 215 (CCPA 1980)(discovery of optimum value of result effective variable in a known process is obvious).   In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See M.P.E.P. 2144.05, III 

	In re claim 9, Hinoue, in Fig. 22A, teaches that the lengths of support structures 20 are the same.   

	In re claim 11, Hinoue, in Fig. 22A and corresponding text, teaches that each of the control gates 146 and 246 has a thickness ranging from 20 nanometers to 50 nanometers ([0076]), which overlaps the claimed range of 30 nm-50 nm.  (Note)  The control gates 146 and 246 are formed by removing the sacrificial material layers 142, wherein the thickness of the sacrificial material layers is 20 nm- 50 nm ([0076]). 

	In re claim 23, Hinoue, in Fig. 22A and corresponding text, teaches	a method comprising:
forming staircase structures 200 over a substrate 8 of a memory device, the staircase structures 200 including a first staircase structure and second staircase structures, the first staircase structure (i.e. the staircase structure comprising 132 and 146) being closest to the substrate 8 than the second staircase structures (i.e. the staircase structure comprising 232 and 246);
forming conductive contacts 86 contacting respective levels of conductive materials 146 and 246 of the staircase structures 200, the conductive contacts 86 having different lengths extending vertically from the substrate 8, the conductive contacts 86 including a conductive contact contacting a level of conductive material of the levels of conductive materials 146 and 246; and
forming support structures 20 adjacent the conductive contacts 86 and electrically separated from the levels of conductive materials 146 and 246 and the conductive contacts 86, the support structures 20 having lengths extending vertically from the substrate 8 and extending through at least a portion of the levels of conductive materials 146 and 246, the support structures 20 including a support structure closest to the conductive contact 86 (i.e. the support structure 20 that directly contacts the conductive contact 86 in region 100) than other support structures (i.e. the support structure 20 away from and not directly contacts with the conductive contact 86 in region 200).
	
	Hinoue is silent to as to a width of the support structure being at least 345 nanometers.  One of the ordinary skill in the art, however, would have recognized that the selection of the width of the support structure 20 involves the arrangement of both the support structure 20 and the conductive contact 86 in both the staircase region 200 and the memory array region 100 within a limited area of the apparatus as shown in Fig. 22A.   Therefore, one of the ordinary skill in the art, before the effective filing date of claimed invention, would have been motivated to optimize the width of the support structure within the claimed range in conjunction of the width consideration of conductive contacts to successfully forming the semiconductor apparatus without the departing the spirt of Hinoue’s teachings ([0167]).  
Allowable Subject Matter
Claims 12-18 are allowed.
Claims 1-6 would be allowable if the 112-second-paragraph rejection is overcome.
Claims 10, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	In re claim 1, the closest prior art of record, Hinoue to US 2021/0408025, teaches an apparatus comprising: a substrate 8; tiers 132/146 or 232/246 located one over another over the substrate 8, the tiers 132/146 or 232/246 including respective memory cells and control gates 146 and 246 for the memory cells, the control gates 146 and 246 including a control gate 146 closest to the substrate 8 than other control gates 246, the control gates 146 and 246 including respective portions that collectively form a staircase structure; conductive contacts 86 contacting the control gates 146 and 246 at a location of the staircase structure, the conductive contacts 86 having different lengths extending vertically from the substrate 8, the conductive contacts 86 including a conductive contact contacting the first control gate 146; and support structures 20 adjacent the conductive contacts 86 and electrically separated from the control gates 146 and 246 and the conductive contacts 86, the support structures 20 having lengths extending vertically from the substrate 8 and extending through at least a portion of the control gates 146 and 246. 
	Hinoue failed to teach a dielectric structure adjacent sidewalls of the control gates of the tiers; and the support structure located at a distance from an edge of the dielectric structure, wherein a ratio of a width of the support structure over the distance is ranging from 1.6 to 2.0.  

    PNG
    media_image2.png
    598
    742
    media_image2.png
    Greyscale

	In re claims 12, 24 and 25, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2021/0408025.  The improvement comprises a dielectric structure adjacent sidewalls of the control gates, wherein a distance between an edge of the dielectric structure and an edge of the support structure is less than 215 nanometers (claim 12); forming a dielectric structure adjacent sidewalls of the levels of conductive materials, the dielectric structure including a slit and dielectric materials filled in the slit, wherein a distance between an edge of the dielectric structure and an edge of the support structure is less than 215 nanometers (claim 24); forming a dielectric structure adjacent sidewalls of the levels of conductive materials, the dielectric including a slit and dielectric materials filled in the slit, wherein the support structure is located at a distance from an edge of the dielectric structure, wherein a ratio of a width of the support structure over the distance is ranging from 1.6 to 2.0.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Oct. 3, 2022



/HSIEN MING LEE/